                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Civil Action No. 17-cv-00584-PAB-NYW

SEAN SEELEY,

       Plaintiff,

v.

HOME DEPOT U.S.A., INC.,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on Defendant Home Depot, U.S.A., Inc.’s

Third Motion in Limine and Brief in Support [Docket No. 84]. The Court has jurisdiction

over this lawsuit pursuant to 28 U.S.C. § 1332.

       This case arises out of injuries plaintiff allegedly sustained as a result of a forklift

accident at a Home Depot store in Thornton, Colorado on February 3, 2015. See

Docket No. 40 at 2-3. Plaintiff seeks damages from defendant under the Colorado

Premises Liability Act, Colo. Rev. Stat. § 13-21-115. See id. at 2. A four-day jury trial is

set to begin on October 15, 2018. Docket No. 41.

       On October 9, 2018, defendant moved to exclude two exhibits – invoices from

Neurology of the Rockies Parker and Touchstone Imaging Aurora – pursuant to Fed. R.

Civ. P. 37(c). Docket No. 84; see also Docket No. 84-2; Docket No. 84-3. Defendant

contends that the exhibits were improperly disclosed under Fed. R. Civ. P. 26 because

they were not produced by plaintiff until October 5, 2018, long after the close of
discovery in this case. See Docket No. 84 at 2. 1 Plaintiff filed a response to

defendant’s motion on October 11, 2018. Docket No. 87. Plaintif f argues that his

failure to produce the documents was substantially justified because it was consistent

with the parties’ “course of production” in this case – namely, that defendant would

obtain medical records directly from plaintiff’s providers through the use of medical

release forms. Id. at 3-4, 7. In the alternative, plaintiff contends that his failure to

disclose the documents was harmless because defendant has not articulated any

prejudice arising from the failure to disclose and the challenged billing records are

“immaterial to [defendant’s] defense of this case.” Id. at 7-8.

       Federal Rule of Civil Procedure 26 requires a party to disclose evidence that may

be presented at trial and to supplement those disclosures “in a timely manner if the

party learns that in some material respect the disclosure . . . is incomplete or incorrect.”

Fed. R. Civ. P. 26(a)(3), (e)(1). If a party fails to comply with its disclosure obligations

under Fed. R. Civ. P. 26, “the party is not allowed to use that information . . . to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “The determination of whether a Rule

26(a) violation is justified or harmless is entrusted to the broad discretion of the district

court.” Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 993

(10th Cir. 1999). However, four factors guide the Court’s analysis: “(1) the prejudice or

surprise to the party against whom the testimony is offered; (2) the ability of the party to

cure the prejudice; (3) the extent to which introducing such testimony would disrupt the


       1
       Defendant does not predicate its motion on plaintiff’s failure to disclose the
challenged documents in the final pretrial order or plaintiff’s exhibit list.

                                              2
trial; and (4) the moving party’s bad faith or willfulness.” Id.

       The Court finds that plaintiff’s failure to disclose the challenged records was

substantially justified based on the course of production between the parties. In his

supplemental disclosures, which were served on defendant on November 6, 2017,

plaintiff stated that he would “sign a release authorizing Defendant to obtain [the]

medical records and bills” requested by defendant. Docket No. 87-1 at 1-2. There is

no evidence that defendant objected to this method of disclosure. To the contrary, on

November 21, 2017, counsel for defendant sent plaintiff medical release forms and

requested that they be returned so that defendant could “obtain medical records.”

Docket No. 87-2 at 1. Plaintiff’s counsel returned the signed release forms on

December 1, 2017. See Docket No. 87-3 at 1. Both Neurology of the Rockies and

Touchstone Imaging – the sources of the challenged exhibits – were included in those

authorizations. Id. In subsequent communications, plaintiff’s counsel reiterated his

understanding that defendant would supplement its records by using the medical

release forms rather than asking plaintiff to provide the records directly. See Docket

No. 87-4 (email from plaintiff’s counsel dated January 26, 2018: “[M]y expectation is

that you will be seeking updates from the relevant providers directly rather than

expecting me to send you the records directly. If you want me to send the records

directly I can, but I am expecting you will use the releases to produce the records.”);

Docket No. 87-5 (email from plaintiff’s counsel on September 19, 2018: “I believe you

have active releases with which to supplement your records of all of the providers.”).

Defendant has not provided any evidence or argument that the parties diverged from

this approach. Under these circumstances, the Court finds that plaintiff’s failure to

                                              3
timely disclose the challenged records was substantially justified based on his

reasonable understanding that defendant would seek the medical records from

plaintiff’s providers. See Strepka v. Jonsgaard, No. 10-cv-00320-PAB-KMT, 2011 WL

2883375, at *5 (D. Colo. July 18, 2011) (finding, under similar circumstances, that

“Plaintiff’s failure to provide the documents during discovery was substantially justified

by his understanding, after executing medical release forms for Defendants, that

Defendants were going to seek Plaintiff’s medical records”), report and

recommendation adopted, 2011 WL 5569493 (D. Colo. Nov. 16, 2011).

       In the alternative, the Court finds that plaintiff’s untimely disclosure was

harmless. As to the first Woodworker’s Supply factor, defendant has not made any

argument that it was prejudiced by the untimely disclosure. Nor does the Court

perceive any prejudice based on the current record. The final pretrial order gives no

indication that defendant intends to challenge the reasonableness of plaintiff’s medical

bills at trial. See Docket No. 40 at 2. To the extent that defendant wishes to do so, it is

difficult to believe that plaintiff’s failure to timely disclose two medical bills totaling

$1,950 – a mere fraction of the total recovery sought in this case – would impede those

efforts.

       Given the Court’s finding that defendant has not suffered prejudice as a result of

plaintiff’s untimely disclosure, there is no need for defendant to cure any prejudice and

no risk of disruption to the upcoming trial. Accordingly, the second and third

Woodworker’s Supply factors weigh against exclusion. The fourth factor is neutral, as

neither party has provided any evidence or argument as to bad faith.



                                                4
      Based on the foregoing, the Court finds that plaintiff’s failure to disclose the two

challenged billing records before October 5, 2018 was both substantially justified and

harmless. Exclusion of the documents under Fed. R. Civ. P. 37(c) is therefore

unwarranted. Wherefore, it is

      ORDERED that Defendant Home Depot, U.S.A., Inc.’s Third Motion in Limine

and Brief in Support [Docket No. 84] is DENIED.


      DATED October 11, 2018.

                                         BY THE COURT:


                                          s/Philip A. Brimmer
                                         PHILIP A. BRIMMER
                                         United States District Judge




                                            5
